Order filed, September 6, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00731-CV
                                 ____________

                SURVEYING AND MAPPING, LLC, Appellant

                                            V.

               LE BLANC FARMS JOINT VENTURE, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237403


                                     ORDER

      The reporter’s record in this case was due August 30, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Elizabeth Wittu, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM